EXHIBIT 10.1

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of November 28, 2006, between ZAPATA CORPORATION, a Nevada corporation
(“Zapata”), and OMEGA PROTEIN CORPORATION, a Nevada corporation (the “Company”).

R E C I T A L S:

A. Zapata is the owner of 14,501,000 shares of common stock, par value $.01 per
share (“Common Stock”), of the Company.

B. On April 12, 1998, Zapata and the Company entered into that certain
Registration Rights Agreement (the “Original Registration Rights Agreement”)
granting to Zapata certain registration rights applicable to Registrable
Securities (as defined below) held by Zapata, in partial consideration for the
consent of Zapata to the Company’s initial public offering in April 1998.

C. Zapata and the Company have entered into a Stock Purchase Agreement dated as
of September 8, 2006 (the “Purchase Agreement”), whereby the Company has agreed
to purchase from Zapata, and Zapata has agreed to sell to the Company, 9,268,292
shares of Common Stock.

D. It is a condition to the consummation of the transactions contemplated by the
Purchase Agreement that the Parties amend and restate the Original Registration
Rights Agreement on the terms and conditions herein.

NOW, THEREFORE, upon the premises and based on the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following initially
capitalized terms shall have the following meanings:

 

  (a) “Affiliate” means, with respect to any person, any other person who,
directly or indirectly, is in control of, is controlled by or is under common
control with the former person; and “control” (including the terms
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.

 

  (b) “Company Securities” has the meaning set forth in Section 3 hereof.



--------------------------------------------------------------------------------

  (c) “Exchangeable Securities” has the meaning set forth in Section 6 of this
Agreement.

 

  (d) “Fair Market Value” means, with respect to any security, (i) if the
security is listed on a national securities exchange or authorized for quotation
on a national market quotation system, the closing price, regular way, of the
security on such exchange or quotation system, as the case may be, or if no such
reported sale of the security shall have occurred on such date, on the next
preceding date on which there was such a reported sale, or (ii) if the security
is not listed for trading on a national securities exchange or authorized for
quotation on a national market quotation system, the average of the closing bid
and asked prices as reported by the National Association of Securities Dealers
Automated Quotation System or such other reputable entity or system engaged in
the regular reporting of securities prices and on which such prices for such
security are reported or, if no such prices shall have been reported for such
date, on the next preceding date for which such prices were so reported, or
(iii) if the security is not publicly traded, the fair market value of such
security as determined by a nationally recognized investment banking or
appraisal firm mutually acceptable to the Company and the Holders, the fair
market value of whose Registrable Securities is to be determined.

 

  (e) “Holder” means Zapata or any Permitted Transferee.

 

  (f) “Initiating Holders” has the meaning set forth in Section 3 of this
Agreement.

 

  (g) “Other Holders” has the meaning set forth in Section 3 hereof.

 

  (h) “Other Securities” has the meaning set forth in Section 3 hereof.

 

  (i) “Other Voting Securities” means any options, rights, warrants or other
securities convertible into or exchangeable for Voting Stock of the Company.

 

  (j) “Permitted Transferee” has the meaning set forth in Section 11 hereof.

 

  (k) “Person” means any individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other entity of whatever nature.

 

  (l) “Registrable After-Acquired Securities” means any securities of the
Company acquired by Zapata (or any Permitted Transferee).

 

  (m) “Registrable Securities” means (i) all shares of Common Stock (as
presently constituted) owned on the date hereof by Zapata, (ii) all Registrable
After-Acquired Securities, (iii) any stock or other securities into which or for
which such Common Stock or Registrable After-Acquired Securities may hereafter
be changed, converted or exchanged, and (iv) any other securities issued to
holders of such Common Stock or Registrable After-Acquired Securities (or such
stock or other securities into which or for which such Common Stock or
Registrable After-Acquired Securities are so changed, converted or exchanged)
upon any

 

2



--------------------------------------------------------------------------------

reclassification, share combination, share subdivision, share dividend, merger,
consolidation or similar transaction or event, provided that any such securities
shall cease to be Registrable Securities when such securities are sold in any
manner to a person who is not a Permitted Transferee.

 

  (n) “Registration Expenses” means all out-of-pocket expenses incurred in
connection with any registration of Registrable Securities pursuant to this
Agreement including, without limitation, the following; (i) SEC filing fees;
(ii) the fees, disbursements and expenses of the Company’s counsel(s) and
accountants in connection with the registration of the Registrable Securities to
be disposed of; (iii) all expenses in connection with the preparation, printing
and filing of the registration statement, any preliminary prospectus or final
prospectus and amendments and supplements thereto and the mailing and delivering
of copies thereof to any Holders, underwriters and dealers and all expenses
incidental to delivery of the Registrable Securities; (iv) the cost of printing
or producing any underwriting agreement, agreement among underwriters, agreement
between syndicates, selling agreement, blue sky or legal investment memorandum
or other document in connection with the offering, sale or delivery of the
Registrable Securities to be disposed of; (v) all expenses in connection with
the qualification of the Registrable Securities to be disposed of for offering
and sale under state securities laws, including the fees and disbursements of
counsel for the underwriters in connection with such qualification and the
preparation of any blue sky and legal investments surveys; (vi) the filing fees
incident to securing any required review by the National Association of
Securities Dealers, Inc. of the terms of the sale of the Registrable Securities
to be disposed of; (vii) transfer agents’, depositaries’ and registrars’ fees
and the fees of any other agent appointed in connection with such offering;
(viii) all security engraving and security printing expenses, (ix) all fees and
expenses payable in connection with the listing of the Registrable Securities on
any securities exchange or inter-dealer quotation system; and (x) any one-time
payment for directors and officers insurance directly related to such offering,
provided the insurer provides a separate statement for such payment.

 

  (o) “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule to similar effect.

 

  (p) “SEC” means the United States Securities and Exchange Commission.

 

  (q) “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute.

 

  (r) “Selling Expenses” means all underwriting discounts and commissions,
selling concessions and stock transfer taxes applicable to the sale by the
Holders of Registrable Securities pursuant to this Agreement and all fees and
disbursements of any legal counsel, investment banker, accountant or other
professional advisor retained by a Holder.

 

3



--------------------------------------------------------------------------------

  (s) “Selling Holder” has the meaning set forth in Section 5 hereof.

 

  (t) “Transactional Deferral” has the meaning set forth in Section 2 of this
Agreement.

 

  (u) “Voting Stock” means shares of the Company’s capital stock having the
power under ordinary circumstances (and not merely upon the happening of a
contingency) to vote in the election of directors of the Company.

 

2. Demand Registration.

 

  (a) At any time prior to such time as the rights under this Section 2
terminate with respect to a Holder as provided in Section 2(e) hereof, upon
written notice from such Holder in the manner set forth in Section 12(h) hereof
requesting that the Company effect the registration under the Securities Act of
any or all of the Registrable Securities held by such Holder, which notice shall
specify the intended method or methods of disposition of such Registrable
Securities, the Company shall use its best efforts to effect, in the manner set
forth in Section 5, the registration under the Securities Act of such
Registrable Securities for disposition in accordance with the intended method or
methods of disposition stated in such request (including in an offering on a
delayed or continuous basis under Rule 415 (or any successor rule to similar
effect) promulgated under the Securities Act, if the Company is then eligible to
register such Registrable Securities on Form S-3 (or a successor form) for such
offering), provided that:

 

  (i) if, within 5 business days of receipt of a registration request pursuant
to this Section 2(a), the Holder or Holders making such request are advised in
writing that the Company has in good faith commenced the preparation of a
registration statement for an underwritten public offering prior to receipt of
the notice requesting registration pursuant to this Section 2(a) and the
managing underwriter of the proposed offering has determined that in such firm’s
good faith opinion, a registration at the time and on the terms requested would
materially and adversely affect the offering that is contemplated by the
Company, the Company shall not be required to effect a registration pursuant to
this Section 2(a) (a “Transactional Deferral”) until the earliest of (A) the
abandonment of such offering by the Company, (B) 60 days after receipt by the
Holder or Holders requesting registration of the managing underwriter’s written
opinion referred to above in this clause (i), unless the registration statement
for such offering has become effective and such offering has commenced on or
prior to such 60th day, and (C) if the registration statement for such offering
has become effective and such offering has commenced on or prior to such 60th
day, the day on which the restrictions on the Holders contained in Section 10
hereof lapse, provided, however, that the Company shall not be permitted to
delay a requested registration in reliance on this clause (i) more than once in
any 12-month period;

 

4



--------------------------------------------------------------------------------

  (ii) if, while a registration request is pending pursuant to this
Section 2(a), the Company determines, following consultation with and receiving
advice from its legal counsel, that the filing of a registration statement would
require the disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential and the disclosure of which the
Company determines reasonably and in good faith would have a material adverse
effect on the Company, the Company shall not be required to effect a
registration pursuant to this Section 2(a) until the earlier of (A) the date
upon which such material information is otherwise disclosed to the public or
ceases to be material and (B) 90 days after the Company makes such
determination;

 

  (iii) the Company shall not be obligated to file a registration statement
relating to a registration request pursuant to this Section 2 if such
registration request is for a number of Registrable Securities having a Fair
Market Value on the business day immediately preceding the date of such
registration request of less than $3,500,000.00; and

 

  (iv) the Company shall not be obligated to file a registration statement
relating to a registration request pursuant to this Section 2: (A) in the case
of a registration request by Zapata or any Permitted Transferee that has
acquired, in the transaction in which it became a Permitted Transferee, more
than 30% of the then issued and outstanding Voting Stock, on more than two
occasions (which number shall not include the registration effected by the
Company pursuant to Section 7.10 of the Purchase Agreement), or (B) in the case
of a Holder other than Zapata or a Permitted Transferee described in clause
(A) above, on more than the number of occasions permitted such Holder in
accordance with Section 11 hereof.

 

  (b) Notwithstanding any other provision of this Agreement to the contrary:

 

  (i) a registration requested by a Holder pursuant to this Section 2 shall not
be deemed to have been effected (and, therefore, not requested for purposes of
Section 2(a)), (A) unless the registration statement filed in connection
therewith has become effective, (B) if after such registration statement has
become effective, it becomes subject to any stop order, or there is issued an
injunction or other order or decree of the SEC or other governmental agency or
court for any reason other than a misrepresentation or an omission by such
Holder, which injunction, order or decree prohibits or otherwise materially and
adversely affects the offer and sale of the Registrable Securities so registered
prior to the completion of the distribution thereof in accordance with the plan
of distribution set forth in the registration statement or (C) if the conditions
to closing specified in the purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied by reason of some
act, misrepresentation or omission by the Company and are not waived by the
purchasers or underwriters; and

 

5



--------------------------------------------------------------------------------

  (ii) nothing herein shall modify a Holder’s obligation to pay Registration
Expenses, in accordance with Section 4 hereof, that are incurred in connection
with any withdrawn registration requested by such Holder.

 

  (c) In the event that any registration pursuant to this Section 2 shall
involve, in whole or in part, an underwritten offering, Holders owning at least
50.1% of the Fair Market Value of the Registrable Securities to be registered in
connection with such offering shall have the right to designate an underwriter
reasonably satisfactory to the Company as the lead managing underwriter of such
underwritten offering, and the Company shall have the right to designate one
underwriter reasonably satisfactory to such Holders as a co-manager of such
underwritten offering.

 

  (d) The Company shall have the right to cause the registration of additional
securities for sale for the account of any person (including the Company) in any
registration of Registrable Securities requested by any Holder pursuant to
Section 2(a) only to the extent the managing underwriter or other independent
marketing agent for such offering (if any) determines that, in its opinion, the
additional securities proposed to be sold will not materially and adversely
affect the offering and sale of the Registrable Securities to be registered in
accordance with the intended method or methods of disposition then contemplated
by such Holder. The rights of a Holder to cause the registration of additional
Registrable Securities held by such Holder in any registration of Registrable
Securities requested by another Holder pursuant to Section 2(a) shall be
governed by the agreement of the Holders with respect thereto as provided in
Section 11(a).

 

  (e) The Company shall not be obligated to file a registration statement
relating to a registration request by a Holder pursuant to this Section 2 from
and after such time as such Holder first owns Registrable Securities
representing (assuming for this purpose the conversion, exchange or exercise of
all Registrable Securities then owned by such Holder that are convertible into
or exercisable or exchangeable for Voting Stock of the Company) less than 10% of
the then issued and outstanding Voting Stock of the Company.

 

3. Piggyback Registration. If the Company at any time proposes to register any
of its Common Stock or any other of its securities (collectively, “Other
Securities”) under the Securities Act, whether or not for sale for its own
account, in a manner which would permit registration of Registrable Securities
for sale for cash to the public under the Securities Act, it will at such time
give prompt written notice to each Holder of its intention to do so at least 10
business days prior to the anticipated filing date of the registration statement
relating to such registration. Such notice shall offer each such Holder the
opportunity to include in such registration statement such number of Registrable
Securities as each such Holder may request. Upon the written request of any such
Holder made within 5 business days after the receipt of the Company’s notice

 

6



--------------------------------------------------------------------------------

(which request shall specify the number of Registrable Securities intended to be
disposed of and the intended method of disposition thereof), the Company shall
effect, in the manner set forth in Section 5, in connection with the
registration of the Other Securities, the registration under the Securities Act
of all Registrable Securities which the Company has been so requested to
register, to the extent required to permit the disposition (in accordance with
such intended methods thereof) of the Registrable Securities so requested to be
registered, provided that:

 

  (a) if at any time after giving written notice of its intention to register
any securities and prior to the effective date of such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to the Holders and, thereupon, (A) in the case of a determination
not to register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration and (B) in the case
of a determination to delay such registration, the Company shall be permitted to
delay registration of any Registrable Securities requested to be included in
such registration for the same period as the delay in registering such other
securities, but, in either such case, without prejudice to the rights of the
Holders under Section 2;

 

  (b) (i) if the registration referred to in the first sentence of this
Section 3 is to be a registration in connection with an underwritten offering on
behalf of either the Company or holders of securities (other than Registrable
Securities) of the Company (“Other Holders”), and the managing underwriter for
such offering advises the Company in writing that, in such firm’s opinion, such
offering would be materially and adversely affected by the inclusion therein of
Registrable Securities requested to be included therein because such Registrable
Securities are not of the same type, class or series as the securities to be
offered and sold in such offering on behalf of the Company and/or the Other
Holders, the Company may exclude all such Registrable Securities from such
offering provided that the Holder is permitted to substitute for the Registrable
Securities so excluded an equal number of Registrable Securities of the same
type, class or series as those being registered by the Company or the Other
Holders, if and to the extent such Holder owns Registrable Securities of such
type, class or series or can acquire Registrable Securities of such type, class
or series upon exercise or conversion of other Registrable Securities; and

 

  (ii) if the registration referred to in the first sentence of this Section 3
is to be a registration in connection with an underwritten primary offering on
behalf of the Company, and the managing underwriter for such offering advises
the Company in writing that, in such firm’s opinion, such offering would be
materially and adversely affected by the inclusion therein of the Registrable
Securities requested to be included therein because the number or principal
amount of such Registrable Securities, considered together with the number or
principal amount of securities proposed to be offered by the Company, exceeds
the aggregate number or principal amount of securities which, in such firm’s
opinion, can be sold in such offering

 

7



--------------------------------------------------------------------------------

     without materially and adversely affecting the offering, the Company shall
include in such registration: (1) first, all securities the Company proposes to
sell for its own account (“Company Securities”) and (2) second, the number or
principal amount of Registrable Securities and securities, if any, requested to
be included therein by Other Holders in excess of the number or principal amount
of Company Securities which, in the opinion of such underwriter, can be so sold
without materially and adversely affecting such offering (allocated pro rata
among the Holders and the Other Holders on the basis of the number of securities
(including Registrable Securities) requested to be included therein by each
Holder and each such Other Holder); and

 

  (iii) if the registration referred to in the first sentence of this Section 3
is to be a registration in connection with an underwritten secondary offering on
behalf of Other Holders made pursuant to demand registration rights granted by
the Company to such Other Holders (the “Initiating Holders”), and the managing
underwriter for such offering advises the Company in writing that, in such
firm’s opinion, such offering would be materially and adversely affected by the
inclusion therein of the Registrable Securities requested to be included therein
because the number or principal amount of such Registrable Securities,
considered together with the number or principal amount of securities proposed
to be offered by the Initiating Holders, exceeds the aggregate number or
principal amount of securities which, in such firm’s opinion, can be sold in
such offering without materially and adversely affecting the offering, the
Company shall include in such registration; (1) first, to the extent the
registration rights granted to an Initiating Holder permit it to exclude other
securities from its registration on substantially the same basis as that set
forth in the first sentence of Section 2(d) hereof, all securities any such
Initiating Holder proposes to sell for its own account, and (2) second, the
number or principal amount of additional securities (including Registrable
Securities) that such managing underwriter advises can be sold without
materially and adversely affecting such offering, allocated pro rata among any
Other Holders to which clause (1) does not apply and the Holders on the basis of
the number of securities (including Registrable Securities) requested to be
included therein by each Holder and each such Other Holder.

 

  (c) the Company shall not be required to effect any registration of
Registrable Securities under this Section 3 incidental to the registration of
any of its securities in connection with stock option or other executive or
employee benefit or compensation plans of the Company;

 

  (d) no registration of Registrable Securities effected under this Section 3
shall relieve the Company of its obligation to effect any registration of
Registrable Securities required of the Company pursuant to Section 2 hereof,
except as expressly provided in Section 2(a)(iv) to the extent such registration
under this Section 3 results in a reduction in ownership below the majority
threshold specified therein; and

 

8



--------------------------------------------------------------------------------

  (e) the Company shall not be required to effect any registration of
Registrable Securities under this Section for any Holder from and after such
time as such Holder is able to dispose of (i) all of its Registrable Securities
within a three-month period pursuant to Rule 144, or (ii) its Registrable
Securities pursuant to Rule 144(k) under the Securities Act.

 

4. Expenses. The Holders, on the one hand, by accepting Registrable Securities,
and the Company, on the other hand, each agree to pay one-half of all
Registration Expenses with respect to a registration pursuant to Section 2
hereof, provided that to the extent a registration pursuant to Section 2
includes the registration of shares for the Company or another person in
connection therewith, the Company or such other person shall pay all incremental
expenses of including such additional shares in the registration. The Holders’
portion of any Registration Expenses shall be allocated among them pro rata
based on each Holder’s number or principal amount of Registrable Securities
included in such offering. The Company agrees to pay all Registration Expenses
with respect to a registration pursuant to Section 3 hereof. All Registration
Expenses to be paid by the Holder shall be paid within 10 days of the delivery
of a statement from the Company, such statements to be delivered not more
frequently than once every 30 days. All internal expenses of the Company or a
Holder in connection with any offering pursuant to this Agreement, including,
without limitation, the salaries and expenses of officers and employees,
including in-house attorneys, shall be borne by the party incurring them. All
Selling Expenses of the Holders participating in any registration pursuant to
this Agreement shall be borne by such Holders pro rata based on each Holder’s
number of Registrable Securities included in such registration.

 

5. Registration and Qualification. If and whenever the Company is required to
use its best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2 or 3 hereof, the Company,
subject to Section 4 hereof, shall:

 

  (a) prepare and file a registration statement under the Securities Act
relating to the Registrable Securities to be offered as soon as practicable, but
in no event later than 30 days (60 days if the applicable registration form is
other than Form S-3) after the date notice is given, and use its best efforts to
cause the same to become effective as soon as possible after the date notice is
given.

 

  (b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective with respect to the
disposition of all Registrable Securities until the earlier of (i) such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition set forth in such registration statement and
(ii) the expiration of nine months after such registration statement becomes
effective; provided, that such nine-month period shall be extended for such
number of days that equals the number of days elapsing from (A) the date the
written notice

 

9



--------------------------------------------------------------------------------

     contemplated by paragraph (f) below is given by the Company to (B) the date
on which the Company delivers to the Holders of Registrable Securities the
supplement or amendment contemplated by paragraph (f) below; and provided
further, that in the case of a registration to permit the exercise or exchange
of Exchangeable Securities for, or the conversion of Exchangeable Securities
into, Registrable Securities, the time limitation contained in clause (ii) above
shall be disregarded to the extent that, in the written opinion of Zapata’s
counsel delivered to the Company, such Registrable Securities are required to be
covered by an effective registration statement under the Securities Act at the
time such Registrable Securities are issued upon exercise, exchange or
conversion of Registrable Securities in order for such Registrable Securities to
be freely tradeable by any person who is not an Affiliate of the Company or
Zapata;

 

  (c) furnish to the Holders and to any underwriter of such Registrable
Securities such number of conformed copies of such registration statement and of
each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus), in
conformity with the requirements of the Securities Act, and such other
documents, as the Holders or such underwriter may reasonably request in order to
facilitate the public sale of the Registrable Securities, and a copy of any and
all transmittal letters or other correspondence to, or received from, the SEC or
any other governmental agency or self-regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) relating to
such offering;

 

  (d) use its best efforts to register or qualify all Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions (domestic or foreign) as the Holders or any underwriter of
such Registrable Securities shall request, and use its best efforts to obtain
all appropriate registrations, permits and consents required in connection
therewith, and do any and all other acts and things which may be necessary or
advisable to enable the Holders or any such underwriter to consummate the
disposition in such jurisdictions of its Registrable Securities covered by such
registration statement; provided that the Company shall not for any such purpose
be required to register or qualify generally to do business as a foreign
corporation in any jurisdiction wherein it is not so qualified, or to subject
itself to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction;

 

  (e) (i) use its best efforts to furnish an opinion of counsel for the Company
addressed to the underwriters and each Holder of Registrable Securities included
in such registration (each a “Selling Holder”) and dated the date of the closing
under the underwriting agreement (if any) (or if such offering is not
underwritten, dated the effective date of the registration statement), and

 

  (ii) use its best efforts to furnish a “cold comfort” letter addressed to each
Selling Holder, if permissible under applicable accounting practices, and

 

10



--------------------------------------------------------------------------------

     signed by the independent registered public accounting firm which has
audited the Company’s financial statements included in such registration
statement, in each such case covering substantially the same matters with
respect to such registration statement (and the prospectus included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and, in the case of such accountants’ letter, with respect to events subsequent
to the date of such financial statements;

 

  (f) immediately notify each Selling Holder in writing (i) at any time when a
prospectus relating to a registration pursuant to Section 2 or 3 hereof is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (ii) if any request by the SEC or any other regulatory body
or other body having jurisdiction for any amendment of or supplement to any
registration statement or other document relating to such offering, and in
either such case (i) or (ii) at the request of the Selling Holders, subject to
Section 4 hereof, prepare and furnish to the Selling Holders a reasonable number
of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading;

 

  (g) use its best efforts to list all such Registrable Securities covered by
such registration on each securities exchange and inter-dealer quotation system
on which the Common Stock is then listed, with expenses in connection therewith
(not including any future periodic assessments or fees for such additional
listing, which shall be paid by the Company) to be paid in accordance with
Section 4 hereof;

 

  (h) use its best efforts to list all Registrable Securities covered by such
registration statement on any securities exchange or inter-dealer quotation
system (in each case, domestic or foreign) not described in paragraph (g) above
as the Selling Holders or any underwriter of such Registrable Securities shall
request, and use its best efforts to obtain all appropriate registrations,
permits and consents required in connection therewith, and to do any and all
other acts and things which may be necessary or advisable to effect such
listing; provided, however, that, (i) notwithstanding Section 4, the Holders of
the Registrable Securities to be so listed shall pay all costs and expenses
incurred by the Company in connection with such listing and (ii) the Company
shall have no obligation to use its best efforts to so list Registrable
Securities if in the good faith opinion of counsel for the Company such listing
shall impose on the Company an ongoing material compliance obligation;

 

11



--------------------------------------------------------------------------------

  (i) to the extent reasonably requested by the lead or managing underwriters in
connection with any underwritten offering, send appropriate officers of the
Company to attend any “road shows” scheduled in connection with any such
registration; and

 

  (j) furnish for delivery in connection with the closing of any offering of
Registrable Securities unlegended certificates representing ownership of the
Registrable Securities being sold in such denominations as shall be requested by
the Selling Holders or the underwriters.

 

6. Exchangeable Securities. Zapata shall be entitled, if it intends to offer any
options, rights, warrants or other securities issued or to be issued by it or
any other person that are exercisable or exchangeable for or convertible into
any Registrable Securities (“Exchangeable Securities”), to register the
Registrable Securities underlying such options, rights, warrants or other
securities pursuant to (and subject to the limitations contained in) Section 2
of this Agreement.

 

7. Underwriting; Due Diligence.

 

  (a) If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration requested under this
Agreement, the Company shall enter into an underwriting agreement, with such
underwriters for such offering, such agreement to contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnities and contribution
substantially to the effect and to the extent provided in Section 8 hereof and
the provision of opinions of counsel and accountants’ letters to the effect and
to the extent provided in Section 5(e) hereof. The Selling Holders on whose
behalf the Registrable Securities are to be distributed by such underwriters
shall be parties to any such underwriting agreement. Such underwriting agreement
shall also contain such representations and warranties by the Selling Holders on
whose behalf the Registrable Securities are to be distributed as are customarily
contained in underwriting agreements with respect to secondary distributions.
The Selling Holders may require that any additional securities included in an
offering proposed by a Holder be included on the same terms and conditions as
the Registrable Securities that are included therein.

 

  (b) In the event that any registration pursuant to Section 3 shall involve, in
whole or in part, an underwritten offering, the Company may require the
Registrable Securities requested to be registered pursuant to Section 3 to be
included in such underwritten offering on the same terms and conditions as shall
be applicable to the other securities being sold through underwriters under such
registration. If requested by the underwriters for such underwritten offering,
the Selling Holders on whose behalf the Registrable Securities are to be
distributed shall enter into an underwriting agreement with such underwriters,
such agreement to contain such representations and warranties by the Selling
Holders and such other terms and

 

12



--------------------------------------------------------------------------------

     provisions as are customarily contained in underwriting agreements with
respect to secondary distributions, including, without limitation, indemnities
and contribution substantially to the effect and to the extent provided in
Section 8 hereof. Such underwriting agreement shall also contain such
representations and warranties by the Company and such other person or entity
for whose account securities are being sold in such offering as are customarily
contained in underwriting agreements with respect to secondary distributions.

 

  (c) In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act, the
Company shall give the Holders of such Registrable Securities and the
Underwriters, if any, and their respective counsel and accountants, such
reasonable and customary access to its banks and records and such opportunities
to discuss the business of the Company with its officers and the independent
registered public accounting firm which has certified the Company’s financial
statements as shall be necessary, in the opinion of such Holders and such
underwriters or their respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act.

 

8. Indemnification and Contribution.

 

  (a) In the case of each offering of Registrable Securities made pursuant to
this Agreement, the Company agrees to indemnify and hold harmless each Holder,
its officers and directors, each underwriter of Registrable Securities so
offered and each person, if any, who controls any of the foregoing persons
within the meaning of the Securities Act, from and against any and all claims,
liabilities, losses, damages, expenses and judgments, joint or several, to which
they or any of them may become subject, under the Securities Act or otherwise,
including any amount paid in settlement of any litigation commenced or
threatened which is approved by the indemnifying party as provided below, and
shall promptly reimburse them, as and when incurred, for any reasonable legal or
other expenses incurred by them in connection with investigating any claims and
defending any actions, insofar as such losses, claims, damages, liabilities or
actions shall arise out of, or shall be based upon, any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement (or in any preliminary or final prospectus included therein) or any
amendment thereof or supplement thereto, or in any document incorporated by
reference therein, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that the Company shall not be liable
to a particular Holder in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement, or any omission, if such statement or
omission shall have been made in reliance upon and in conformity with
information relating to such Holder furnished to the Company in writing by or on
behalf of such Holder specifically for use in the preparation of the
registration statement (or in any preliminary or final prospectus included
therein) or any amendment thereof or supplement thereto. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of a Holder

 

13



--------------------------------------------------------------------------------

     and shall survive the transfer of such securities. The foregoing indemnity
agreement is in addition to any liability which the Company may otherwise have
to each Holder, any of such Holder’s directors or officers, underwriters of the
Registrable Securities or any controlling person of the foregoing; provided,
further, that this indemnity does not apply in favor of any underwriter or
person controlling an underwriter (or if a Selling Holder offers Registrable
Securities directly without an underwriter, the Selling Holder) with respect to
any loss, liability, claim, damage or expense arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission in
any preliminary prospectus if a copy of a final prospectus was not sent or given
by or on behalf of an underwriter (or the Selling Holder, if the Selling Holder
offered the Registrable Securities directly without an underwriter) to the
person asserting such loss, claim, damage, liability or action at or prior to
the written confirmation of the sale of the Registrable Securities as required
by the Securities Act and such untrue statement or omission had been corrected
in such final prospectus.

 

  (b) In the case of each offering made pursuant to this Agreement, each Holder
of Registrable Securities included in such offering, by exercising its
registration rights hereunder, agrees to indemnify and hold harmless the
Company, its officers and directors and each person, if any, who controls any of
the foregoing within the meaning of the Securities Act (and if requested by the
underwriters, each underwriter who participates in the offering and each person,
if any, who controls any such underwriter within the meaning of the Securities
Act), from and against any and all claims, liabilities, losses, damages,
expenses and judgments, joint or several, to which they or any of them may
become subject, under the Securities Act or otherwise, including any amount paid
in settlement of any litigation commenced or threatened which is approved by the
indemnifying party as provided below, and shall promptly reimburse them, as and
when incurred, for any legal or other expenses incurred by them in connection
with investigating any claim and defending any actions, insofar as any such
losses, claims, damages, liabilities or actions shall arise out of, or shall be
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the registration statement (or in any preliminary or final
prospectus included therein) or any amendment thereof or supplement thereto, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
in each case only to the extent that such untrue statement of a material fact is
contained in, or such material fact is omitted from, information relating to
such Holder furnished in writing to the Company by or on behalf of such Holder
specifically for use in the preparation of such registration statement (or in
any preliminary or final prospectus included therein). The foregoing indemnity
is in addition to any liability which such Holder may otherwise have to the
Company, any of its directors or officers, underwriters of the Registrable
Securities or any controlling person of the foregoing; provided, however, that
this indemnity does not apply in favor of any underwriter or person controlling
an underwriter (or if the Company offers Registrable Securities directly without
an underwriter, the Company) with respect to any loss, liability, claim, damage
or expense arising out of or based upon any untrue statement or

 

14



--------------------------------------------------------------------------------

     alleged untrue statement or omission or alleged omission in any preliminary
prospectus if a copy of a final prospectus was not sent or given by or on behalf
of an underwriter (or the Company, if the Company offered the Registrable
Securities directly without an underwriter) to the person asserting such loss,
claim, damage, liability or action at or prior to the written confirmation of
the sale of the Registrable Securities as required by the Securities Act and
such untrue statement or omission had been corrected in such final prospectus.

 

  (c) Each party indemnified under Paragraph (a) or (b) of this Section 8 shall,
promptly after receipt of notice of any claim or the commencement of any action
against such indemnified party in respect of which indemnity may be sought,
notify the indemnifying party in writing of the claim or the commencement
thereof; provided that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have to an indemnified party on
account of the indemnity agreement contained in paragraph (a) or (b) of this
Section 8, except to the extent the indemnifying party was prejudiced by such
failure, and in no event shall relieve the indemnifying party from any other
liability which it may have to such indemnified party. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein, and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided that each indemnified party, its officers and directors, if
any, and each person, if any, who controls such indemnified party within the
meaning of the Securities Act, shall have the right to employ separate counsel
reasonably approved by the indemnifying party to represent them if the named
parties to any action (including any impleaded parties) include both such
indemnified party and an indemnifying party or an Affiliate of an indemnifying
party, and such indemnified party shall have been advised by counsel either
(i) that there may be one or more legal defenses available to such indemnifying
party that are different from or additional to those available to such
indemnified party or such Affiliate or (ii) a conflict may exist between such
indemnified party and such indemnifying party or such Affiliate, and in that
event the fees and expenses of one such separate counsel for all such
indemnified parties shall be paid by the indemnifying party. An indemnified
party will not settle any claim or action for which he or it is being
indemnified hereunder unless the terms thereof are first approved in writing by
the indemnifying party, such approval not to be unreasonably withheld. The
indemnifying party may not agree to any settlement of any such claim or action
which provides for any remedy or relief other than monetary damages for which
the indemnifying party shall be responsible hereunder, without the prior written
consent of the indemnified party, which consent shall not be unreasonably
withheld. In any action hereunder as to which the indemnifying party has assumed
the defense thereof with counsel reasonably satisfactory to the indemnified
party,

 

15



--------------------------------------------------------------------------------

     the indemnified party shall continue to be entitled to participate in the
defense thereof, with counsel of its own choice, but, except as set forth above,
the indemnifying party shall not be obligated hereunder to reimburse the
indemnified party for the costs thereof. In all instances, the indemnified party
shall cooperate fully with the indemnifying party or its counsel in the defense
of such claim or action.

 

  (d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to herein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other with respect to the statements or omissions which resulted in
such loss, claim, damage or liability, or action in respect thereof, as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the indemnifying party on the one hand or the
indemnified party on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, but not by reference to any indemnified party’s stock
ownership in the Company. In no event, however, shall a Holder be required to
contribute in excess of the amount of the net proceeds received by such Holder
in connection with the sale of Registrable Securities in the offering which is
the subject of such loss, claim, damage or liability. The amount paid or payable
by an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this paragraph shall be deemed
to include, for purposes of this paragraph, any legal or other expenses
reasonably incurred by such indemnifying party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

9. Rule 144. The Company shall take such measures and file such information,
documents and reports as shall be required by the SEC as a condition to the
availability of Rule 144 (or any successor provision).

 

10. Holdback.

 

  (a) Each Holder agrees by the acquisition of Registrable Securities, if so
required by the managing underwriter of any offering of equity securities by the
Company, not to sell, make any short sale of, loan, grant any option for the
purchase of, effect any public sale or distribution of or otherwise dispose of
any Registrable Securities owned by such Holder, during the 30 days prior to and
the 90 days after

 

16



--------------------------------------------------------------------------------

     the registration statement relating to such offering has become effective
(or such shorter period as may be required by the underwriter), except as part
of such underwritten offering. Notwithstanding the foregoing sentence, each
Holder subject to the foregoing sentence shall be entitled to sell during the
foregoing period any securities of the Company owned by it in a private sale.
The Company may legend and may impose stop transfer instructions on any
certificate evidencing Registrable Securities relating to the restrictions
provided for in this Section 10.

 

  (b) The Company agrees, if so required by the managing underwriter of any
offering of Registrable Securities, not to sell, make any short sale of, loan,
grant any option for the purchase of (other than pursuant to employee benefit
plans), effect any public sale or distribution of or otherwise dispose of any of
its equity securities during the 30 days prior to and the 90 days after any
underwritten registration pursuant to Section 2 or 3 hereof has become
effective, except as part of such underwritten registration and except pursuant
to registrations on Form S-4, S-8 or any successor or similar forms thereto.

 

11. Transfer of Registration Rights.

 

  (a) A Holder may transfer all or any portion of its rights under this
Agreement to any transferee of Registrable Securities that represent (assuming
the conversion, exchange or exercise of all Registrable Securities so
transferred that are convertible into or exercisable or exchangeable for the
Company’s Voting Stock) at least 10% of the then issued and outstanding Voting
Stock of the Company (each, a “Permitted Transferee”); provided, however, that
(i) with respect to any transferee of less than a majority but more than 30% of
the then issued and outstanding Voting Stock, the Company shall not be obligated
to file a registration statement pursuant to a registration request made by such
transferee pursuant to Section 2 hereof on more than two occasions, and
(ii) with respect to any transferee of 30% or less but 10% or more of the then
issued and outstanding Voting Stock, the Company shall not be obligated to file
a registration statement pursuant to a registration request made by such
transferee pursuant to Section 2 hereof on more than one occasion. No transfer
of registration rights pursuant to this Section shall be effective unless the
Company has received written notice at the time of or within a reasonable time
after said transfer, stating the name and address of any Permitted Transferee
and identifying the number and/or aggregate principal amount of Registrable
Securities with respect to which the rights under this Agreement are being
transferred and the scope of the rights so transferred. In connection with any
such transfer, the term Zapata as used in this Agreement (other than in
Section 2(a)(iv)) shall, where appropriate to assign the rights and obligations
hereunder to such Permitted Transferee, be deemed to refer to the Permitted
Transferee of such Registrable Securities. Zapata and any Permitted Transferees
may exercise the registration rights hereunder in such priority, as among
themselves, as they shall agree among themselves, and the Company shall observe
any such agreements of which it shall have notice as provided above.

 

17



--------------------------------------------------------------------------------

  (b) After any such transfer, the transferring Holder shall retain its rights
under this Agreement with respect to all other Registrable Securities owned by
such transferring Holder.

 

  (c) Upon the request of the transferring Holder, the Company shall execute an
agreement with a Permitted Transferee substantially similar to this Agreement.

 

12. Miscellaneous.

 

  (a) Injunctions. Each party acknowledges and agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached.
Therefore, each party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court having jurisdiction, such remedy
being in addition to any other remedy to which such party may be entitled at law
or in equity.

 

  (b) Severability. If any term or provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms and provisions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
each of the parties shall use its best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term or provision.

 

  (c) Further Assurances. Subject to the specific terms of this Agreement, each
of the parties hereto shall make, execute, acknowledge and deliver such other
instruments and documents, and take all such other actions, as may be reasonably
required in order to effectuate the purposes of this Agreement and to consummate
the transactions contemplated hereby.

 

  (d) Waivers, etc. Except as otherwise expressly set forth in this Agreement,
no failure or delay on the part of either party in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. Except as otherwise
expressly set forth in this Agreement, no modification or waiver of any
provision of this Agreement nor consent to any departure therefrom shall in any
event be effective unless the same shall be in writing and signed by an
authorized officer of each of the parties, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

 

  (e) Entire Agreement. This Agreement contains the final and complete
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties, whether
written or oral, with respect to the subject matter hereof, including but not
limited to the Original Registration Rights Agreement. The paragraph headings
contained in this Agreement are for reference purposes only, and shall not
affect in any manner the meaning or interpretation of this Agreement

 

18



--------------------------------------------------------------------------------

  (f) Counterparts. For the convenience of the parties, this Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall be one and the same instrument.

 

  (g) Amendment. This Agreement may be amended only by a written instrument duly
executed by the Company and the Holders of more than 50% of the Registrable
Securities.

 

  (h) Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter refused by
the addressee or its agent or (iii) if sent by overnight courier which delivers
only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or other generally accepted means of electronic transmission,
on the date confirmation of transmission is received (provided that a copy of
any notice delivered pursuant to this clause (iv) shall also be sent pursuant to
clause (ii) or (iii)), addressed as follows or sent by facsimile to the
following number (or to such other address or facsimile number for a party as it
shall have specified by like notice):

 

  (i) if to Zapata, to:

Zapata Corporation

100 Meridian Centre, Suite 350

Rochester, New York 14618

Facsimile: (585) 242-8677

Attention: Avram Glazer, Chief Executive Officer

with a copy to:

Woods Oviatt Gilman LLP

2 State Street

700 Crossroads Building

Rochester, New York 14614

Facsimile: (585) 987-2901

Attn: Gordon Forth

 

  (ii) if to the Company, to:

Omega Protein Corporation

2101 City West Blvd., Bldg. 3, Suite 500

Houston, Texas 77042

 

19



--------------------------------------------------------------------------------

Facsimile: (713) 940-6122

Attention: Joseph L. von Rosenberg III,

Chief Executive Officer and President

 

  (iii) if to a Holder of Registrable Securities, to the name and address as the
same appear in the security transfer books of the Company, or to such other
address as either party (or other Holders of Registrable Securities) may, from
time to time, designate in a written notice in a like manner.

 

  (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF.

 

  (j) Assignment. Except as specifically provided herein, the parties may not
assign their rights under this Agreement. The Company may not delegate its
obligations under this Agreement.

 

  (k) Conflicting Agreements. The Company shall not hereafter grant any rights
to any person to register securities of the Company, the exercise of which would
conflict with the rights granted to the Holders of the Registrable Securities
under this Agreement. The Company shall not hereafter grant to any person demand
registration rights permitting it to exclude the Holders from including
Registrable Securities in a registration on behalf of such person on a basis
more favorable than that set forth in Section 2(d) hereof with respect to the
Holders.

[Signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Zapata and the Company have caused this Agreement to be duly
executed by their authorized representative as of the date first above written.

 

ZAPATA CORPORATION

By:

 

/s/ Leonard DiSalvo

Name:

  Leonard DiSalvo

Title:

  Vice President – Finance and Chief Financial Officer

 

OMEGA PROTEIN CORPORATION

By:

 

/s/ Joseph L. von Rosenberg III

Name:

  Joseph L. von Rosenberg III

Title:

  Chief Executive Officer and President

 

21